Title: Abigail Adams to Cotton Tufts, 6 November 1787
From: Adams, Abigail
To: Tufts, Cotton


        
          London Novbr 6th 1787—
          Dear Sir
        
        Last week Captains Folger & Callihan arrived by whom we received all your Letters & Bills. the Bills were imediatly accepted, & will be paid when due. I feel under great obligations to you my dear sir, for all your kind care, & attention to our affairs. I am glad to find the buisness closed with mr Borland, and at a price which I think must be reasonable judging by what was formerly given for it, for I do not recollect how many acres of Land there are belonging to it. I know there is a wood lot containing 25 acres, & an other Lot of four, besides the Six which were sold to deacon Webb.— with regard to the repairs painting both without & within I should be glad to have compleated as soon as possible in the Spring, as the Smell is always pernicious to me. the east lower room to be painted what is calld a French Grey and as the furniture is red, a paper conformable, will look best. the Chamber over it will have Green furniture, and may be in the same manner, made uniform by a paper Green & white. the mahogany room, I know not what to say about it, making the two windows into the Garden will dispell much of the Gloom, & if it is not much abused & injured, had it not better remain as it is? can there be a Closset contrived in the Room when the windows are made, I could wish to have one, to make a uniform appearence, must there not be windows in the Chamber above, in the east Room. I think there are two clossets by the side of the Chimney. what would be the expence of taking them away & making arches in the Room of them? Iron Backs to the Chimneys & Brass Locks upon the Doors of the two best rooms & Chambers are all the particular directions I think of at present with regard to the other part of the House I shall leave it wholy to your judgment to make such repairs as you deem necessary and consistant with economy. as to any aditional building we cannot at present afford any. in some future day perhaps we may think of making the House Square by adding a Library, which mr A will really want, but at present, some chamber must be a substitute. The Frame set up by mr T. you do not mention. it is best to let it remain in its present state untill we return. in the painting you will be so good as to employ a person who properly understands the Buisness. I mention this, because I once Sufferd & was obliged to have a room 3 times painted when one would have answerd—
        Mr Adams has written to you respecting our Farm, & mr Pratt. it has become so poor & misirable, that we must take some measures for making it better that we may be able to get our Bread from it. indeed I think I should enjoy better Health, to come Home & make butter & Cheese, raise poultry & look after my Garden, than by the inactive Life I am compelld to lead here. it will require my strickest attention to oconomy to be able to live & compleat the Education of our children, but this does not terify me. I can conform to Whatever is necessary, with regard to the pocket expences of Charles & Tommy—you know sir, that on the one hand, we would not wish to have them too Spairingly Supplied, nor on the other permit them so much, as to lead them into Idleness & dissapation. if any thing of the kind appears you will check your Hand. Mrs Cranch knows what her son expended, and I do not see why mine Should require more. I shall write to them both, & exort them to prudence in their expences. I would venture Sir one hundred pounds more in the purchase of paper. I am fully of your mind with respect to Land and whatever purchases we may make in future, I could wish it might be better than what we already own—
        it is mr A’s intention to retire to Braintree as a private man, nor need any one fear that he will become a competitor with them for offices. he has always dealt too openly & candedly with his Countrymen to be popular, & whatever they may assert with regard to his principals, he says they may be assured that he will never conceal a Sentiment of his Heart, however unpopular it may be, which he considers for the interest of His Countrymen to know & consider, altho he should forfeit by it the highest offices in the united states. he was never yet the partizan of any Country, nor will he ever become a Tool to any party, if fourteen years unremitted attention to the Service of his Country has not convinced them that he is their unshaken Friend, it would be in vain to attempt a conviction at this day. The English Review which you mention & which I see several of the states have carefully reprinted, was written by that Honour to his Country Silas Dean, who lives here as his appearence indicates, in real want & Horrour, and is Said to be a half crown Gazzet writer. I have only room to add that the Form of Government by the late Convention is esteemed here as a sublime work. they add that it is so good that they are perswaided the Americans will not accept it, it may admitt of some amendments but it is certainly a great Federal Structure. I shall write to all my Friends by Folger. my little Boy has got well through the small pox. adieu yours / &c &c
        A A—
      